Order, Supreme Court, New York County (Eileen Bransten, J.), entered November 22, 1996, which, in an action by plaintiff law firm to recover a legal fee in which defendant client has interposed a counterclaim for legal malpractice, denied plaintiff’s motion to strike defendant’s answer for failure to respond to plaintiff’s demand for a bill of particulars and granted defendant’s cross motion to vacate the demand for a bill of particulars and to compel plaintiff to produce documents requested in defendant’s notice of discovery and inspection, unanimously affirmed, with costs.
Concerning defendant’s document demand, plaintiff’s retaining lien cannot justify a refusal to disclose documents clearly needed by defendant to prosecute her counterclaim for malpractice (see, Rosenberg & Estis v Stewart, 138 Misc 2d 72). Concerning plaintiff’s demand for a bill of particulars, we agree with the motion court that it is so replete with palpably improper requests for evidentiary materials as to warrant its vacatur even though defendant’s motion for relief therefrom was not timely (see, Helfant v Rappaport, 14 AD2d 764, 765; Posh Pillows v Hawes, 138 AD2d 472, 474). Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Colabella, JJ.